Citation Nr: 0807777	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition, to include post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for neurodermatitis.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for chloracne, claimed as due to Agent Orange 
exposure during service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).

The veteran provided testimony at a hearing that was chaired 
by the undersigned at the RO in March 2005.  A transcript of 
that hearing has been made part of the record. 

Following the March 2005 hearing, the Board remanded this 
matter for further development, to include obtaining 
treatment records from the Social Security Administration 
(SSA) in August 2005.  

The issues of whether new and material evidence has been 
received sufficient to reopen the claims of entitlement to 
service connection for neurodermatitis and for chloracne, 
claimed as due to Agent Orange exposure during service, are 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
schizophrenia and post-traumatic stress disorder in an 
unappealed decision issued in February 1978, and again denied 
entitlement to service connection for a nervous condition in 
August 1998.  The veteran was notified of this decision that 
same month, but did not perfect his appeal within the 
proscribed time period.  

2.  Evidence received since the denial of service connection 
for a nervous condition in August 1998 raises a reasonable 
possibility of substantiating the claim.

3.  Resolving reasonable doubt in favor of the veteran, his 
current PTSD is of service origin.


CONCLUSIONS OF LAW

1.  The February 1978 and August 1998 rating decisions 
denying service connection for a nervous condition are final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the August 1998 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  A psychiatric disorder, namely PTSD, was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the issue decided in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.

In the present case, the veteran filed a notice of 
disagreement with the August 1998 rating determination and a 
statement of the case was issued in August 1998.  However, 
the veteran did not file a substantive appeal within one year 
of the August 1998 rating determination or within 60 days of 
the issuance of the statement of the case.  Thus, the 
decision became final.  38 U.S.C.A. § 7105(c).

Final VA decisions can be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone will establish the occurrence 
of the claimed in-service stressor.  3 Cohen v. Brown, 10 
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 C.F.R. § 3.304(f).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding. VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

The RO denied service connection for schizophrenia and PTSD 
in an unappealed decision issued in February 1978.  The RO 
found no evidence of current PTSD.  

The RO again denied service connection for a nervous 
condition in August 1998.  In denying service connection, the 
RO found that the veteran, that a review of the veteran's 
service medical records failed to show treatment for, or 
complaints of, a nervous condition.  Additionally, there was 
no evidence submitted to show treatment for a nervous 
condition from the date of discharge to the present.  As 
such, entitlement to a nervous condition was denied.  The RO 
observed that a well grounded claim for service connection 
required evidence of a current disability and evidence of a 
nexus or link between the inservice injury or disease and the 
current disability.  The RO indicated that there was no 
record of a nervous condition showing a chronic disability 
subject to service connection.  It noted that in order to 
establish a well grounded claim it was necessary to provide 
evidence which demonstrated the existence of the claimed 
condition and its possible relationship to service.  

Evidence received subsequent to the August 1998 rating 
determination included numerous treatment records received in 
conjunction with the request for records from the SSA.  In a 
May 1992 report, prepared in conjunction with the disability 
claim, the veteran reported feeling nervous and depressed.  
S. Bronson, M.D., the examining physician, noted that the 
veteran had been in Vietnam in 1967 and 1968.  

The veteran stated that he was in continuous combat during 
the Tet Offensive at Pan Rang.  The veteran described fire 
fights, sniper attacks, mortar rounds, rocket attacks, and 
perimeter invasions.  He was also caught in napalm attacks.  
He reported that he was not wounded.  He reported repeated 
nightmares of combat.  He also had flashbacks of friends 
being blown up by land mines and killed around him.  
Following examination, a diagnosis of PTSD was rendered.  

At the time of an April 1996 psychological evaluation, P. 
Rexroat, Ph. D., indicated that the veteran experienced a 
wide variety of combat situations while in Vietnam in 1967 
and 1968.  Following examination, an Axis I diagnosis of PTSD 
was rendered.  

The most recent final denial was based on the absence of a 
nexus between an acquired psychiatric disorder and the 
veteran's period of service. The newly added evidence 
includes statements from two private physicians indicating 
that the veteran had PTSD related to his period of service in 
Vietnam.  

This evidence relates to previously unestablished elements of 
the claim-a current disability and a link between the current 
disability and service.  38 C.F.R. § 3.156(a).  Therefore, 
the veteran's claim for an acquired psychiatric disorder, 
namely PTSD, is reopened.  

The veteran's personnel records reveal he was in Vietnam from 
October 1967 to October 1968.  His personnel records 
demonstrate that he was the recipient of the National Defense 
Service Medal, the Vietnam Service Medal, and the Republic of 
Vietnam Service Medal.

The veteran's personnel records also reveal that while in 
Vietnam, he served with the 315CAMsq. Phan Rang AB, RVN.  His 
principal duties were that of an airframe repairman.  

A search of the VA Stressor Verification Internet Site 
reveals that the Phan Rang Air Base came under attack on 
three separate occasions while the veteran was stationed 
there.  The attacks occurred in March 1968, June 1968, and 
August 1968, with two of the attacks resulting in human 
casualties and damage to planes.  

The veteran reported having been exposed to rocket attacks 
and mortar attacks and combat situations while he served in 
Vietnam when being examined in 1992 and 1996.  As reported 
above, diagnoses of PTSD were rendered following the 
examinations.  Moreover, as indicated above, receiving enemy 
fire can constitute participation in combat.  See Sizemore 

The statements of the veteran combined with the verified 
attacks on Phan Rang Air Base while the veteran was stationed 
there demonstrate that in all likelihood the veteran was 
exposed to enemy fire when in Vietnam.  As such, the evidence 
is at least in equipoise as to whether the veteran was 
exposed to combat.  This, combined with the primary diagnoses 
of PTSD at the time of May 1992 and April 1996 examinations 
related to military events in service, including attacks on 
the base, which have now been verified, at least as they 
relate to the stressor of having come under enemy fire, 
satisfy all of the requirements for service connection for 
PTSD, warranting an allowance for service connection.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for a nervous 
condition.

Service connection for a nervous condition, PTSD, is granted.  


REMAND

In the August 2005 remand, it was provided that if the claims 
remained denied, the veteran should be issued a supplemental 
statement of the case.  See 38 C.F.R. § 19.38 (2007) 
(requiring the agency of original jurisdiction (AOJ) to issue 
a supplemental statement case when a benefit sought cannot be 
granted after the development requested in a remand has been 
completed).  While the requested development was 
accomplished, there was no supplemental statement of the case 
issued with respect to these issues and service connection 
has not been granted for either of the claimed disorders.  As 
such, further action by the Board would be in violation of 
the holding in Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).a

Accordingly, the case is REMANDED for the following action:

The AOJ should review the additional 
evidence received since issuance of the 
statement of case.  If any benefit sought 
on appeal remains denied; the veteran 
should be furnished a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


